Egan Jr., J.
Appeal from a judgment of the County Court of Warren County (Pritzker, J.), rendered July 18, 2011, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
In satisfaction of a two-count indictment and other pending charges, defendant pleaded guilty to driving while intoxicated and waived his right to appeal. County Court thereafter sentenced defendant to the agreed-upon prison term of 1 to 3 years. Defendant now appeals.
Following arraignment, defense counsel inquired as to whether the People felt that a special prosecutor should be appointed in light of a lawsuit that defendant filed against the Warren County District Attorney’s office some years earlier. When the Assistant District Attorney indicated that he would look into the matter, County Court advised the parties, “Put [it] in writing. Respond in writing. See if it can be worked out. If not, let me know.” No written submissions — and no further *992mention of this issue — appear in the record before us. To the extent that this issue is properly before us, our review of this nonjurisdictional claim is precluded by defendant’s valid waiver of the right to appeal (see People v Morelli, 46 AD3d 1215, 1217 [2007], lv denied 10 NY3d 814 [2008]), as well as his unchallenged guilty plea (see People v Clute, 226 AD2d 824, 824 [1996], lv denied 88 NY2d 1020 [1996]).
Finally, although the underlying judgment is affirmed, the uniform sentence and commitment form contains a clerical error and must be amended to accurately reflect that the mandatory surcharge of $520 is to be reduced to a civil judgment (cf. People v Vasavada, 93 AD3d 893, 894 [2012], lv denied 19 NY3d 978 [2012]).
Rose, J.E, Lahtinen and Garry, JJ., concur. Ordered that the judgment is affirmed, and matter remitted for entry of an amended uniform sentence and commitment form.